Title: To Thomas Jefferson from John Steele, 28 June 1802
From: Steele, John
To: Jefferson, Thomas


            Sir,Washington June 28th. 1802
            About the 10th. of next month, I wish to be favored with your permission to visit my family in Carolina. Hitherto a variety of considerations have restrained me from removing them to this place. Among others, a desire not to do any thing which would render it inconvenient for me to conform to your views, whatever they might be, in relation to the disposition of my office. I thought it my duty also to postpone any communication of my sentiments to you on this delicate subject, until you should have had leisure to mature an opinion of my public conduct, and until Mr. Gallatin, with all the assistance which I could give him in the mean time, should have become sufficiently acquainted with the forms, and principles of business in the Department to experience no inconvenience from a New appointment if that should be your intention, or if circumstances on my part should render a resignation necessary. After leaving the seat of Government with the permission which I now solicit, I am not certain that it will suit me to return:—but if I should conclude to do so, my family will accompany me about the beginning of October, and in deliberating with them in the course of the summer on a step which must be attended with trouble, and the sacrifice of many domestic comforts, it will be extremely gratifying to me, to be certain that I understand your wishes. The politeness with which you have uniformly honored me since our first acquaintance, and a certain bias which is inseparable from the reflection, that we are Citizens of the same Geographical section of the United States cannot but increase my reluctance to withdraw my services, if they are considered of any importance to your administration. Salary altho necessary to me, in relation to my private circumstances is far from being my principal object in serving the public. In a country as free as this happily is, a man should have higher, and better views.—Mine are regulated by a desire, I trust an honest one, to be useful and in that way to acquire reputation, by deserving it. I am sensible, however that in times like the present, it is not possible for any man to continue in such an office with satisfaction to himself, or advantage to the public unless he can have reason to be assured that your confidence in his fitness is entire.
            I have the honor to be, Sir With sentiments of perfect respect Your most obt. Servant
            Jno. Steele
          